REYNOLDS, P. J.
Defendant in this case was proceeded against in tbe recorder’s court of the city of Hannibal for a violation of a city ordinance. From a conviction there and imposition of a fine of three dollars, he appealed to the Hannibal Court of Common Pleas. After a somewhat lengthy trial before the court and a jury, at which the evidence was conflicting, defendant was again convicted and the same fine ($3.00) imposed. No instructions were asked or given. Defendant has appealed to this court.
We have held in city of Caruthersville v. Palsgrove, 155 Mo. App. 564, 134 S. W. 1032, following many cases there cited, that a prosecution for a violation of a city ordinance is not a criminal but a civil action and that the rules of court applicable to civil actions apply.
*262The contention of counsel for defendant in this case is, not that there was no evidence in the case to support the conviction, but that the weight of evidence is against the-verdict. We might dispose of the case by pronouncing this an untenable theory. Out of abundant caution, however, and to give defendant the benefit of any doubt on the matter, we have read all the testimony, as set out in the printed abstract filed with us by appellant, and see no reason to disturb the finding of the jury and the judgment of the lower court. The verdict is sustained by an abundance of evidence. Its weight and the credibility of the witnesses who gave it were for the determination of the jury and the trial judge. The judgment of the Hannibal Court of Common Pleas is affirmed.
Nortoni and Caulfield, JJ., concur.